Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Inc. Announces Third Quarter Results << "Gold Production Up 19% Over Third Quarter 2008" Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Nov. 6 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today announced third quarter production results of 14,180 ounces of gold, a 19 percent increase over the 11,962 ounces produced during the third quarter of 2008. For the quarter ended September 30, 2009, the Company recorded a net loss of $0.4 million or $0.00 per share. This compares to a net loss of $1.7 million, or $0.02 per share, for the same period in 2008. Cash flow from mining operations during the third quarter increased to $5.3 million, or $0.05 per share, from $1.6 million, or $0.02 per share, for the same period last year. Gold revenue from the Company's Seabee Operation for the quarter
